Citation Nr: 1514987	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel syndrome of right hand/fingers (claimed as numbness and arthritis in the right hand (gunnery injury)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2012, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore his request for a hearing is considered withdrawn.  See C.F.R. § 20.702(d)(2014).

The Board remanded this matter in August 2014 for further development and new examinations after finding the August 2010 examinations on the Veteran's claims were inadequate. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously stated, the Board remanded this matter in August 2014 after finding the August 2010 examination opinions to be inadequate.  New examinations were performed in December 2014 for the Veteran's claims; however, the Board now finds these examinations were also inadequate.

The Veteran contends that his hearing loss and tinnitus symptoms began during active military duty and have continued.  As noted in the August 2014 Board remand, the Veteran is competent to report such symptoms relating to hearing loss and tinnitus.  Therefore, the examiner was asked to provide an opinion as to whether the Veteran's hearing loss and tinnitus identified after service was related to his service as well as address the Veteran's competent and credible evidence of continuity of symptomatology following his service.  However, the December 2014 examiner's opinion does not address the Veteran's reports of continuing symptoms in rendering his nexus opinion.  Therefore, the opinion is inadequate and not in compliance with the December 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). See also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

Also as previously noted in the August 2014 Board remand, the RO has already conceded that the Veteran had noise exposure in service based on service records showing that he served as a gunner's mate.  Therefore, the examiner should assume this fact when rendering his opinion on whether there is a causal relationship between the Veteran's service and his present hearing related disabilities.

Relating to the Veteran's claim for carpal tunnel in the right hand, in the August 2014 Board remand the Board found the September 2010 VA examiner's opinion to be inadequate due to a lack of explanation for why he believed the Veteran's right carpal tunnel syndrome was caused by the 1994 post service crushing injury as opposed to the November 1961 in-service injury.  Therefore, another VA examination was performed in November 2014.

The November 2014 VA examiner opined that the Veteran's present carpal tunnel in the right hand was less likely than not incurred in or caused by the claimed in-service injury because his symptoms did not start until the past year or two, noting the Veteran has been out of active duty service for over fifty years.  The examiner stated the gap of time of fifty years would not support a link between his service and his present disability.  The examiner further indicated the Veteran denied any injury while in the military and there was no record of an injury.  To the contrary, as previously discussed, the Veteran has a documented injury to his right hand in service.  As the examiner appears to have relied upon misinformation in formulating his opinion, this nexus opinion provided is of little probative value because it appears to rely on inaccurate facts. Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993) (A medical opinion based on an inaccurate factual premise has no probative value).  Because the November 2014 medical opinion is also inadequate, the Board remands this issue for additional development and medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records and private records pertaining to the Veteran's hearing loss, tinnitus and right hand carpal tunnel and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should make arrangements for the Veteran to be afforded examination for his hearing loss and tinnitus.  The claims file must be provided to the examiners for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current hearing loss and tinnitus is the result of the conceded noise exposure or other injury or disease in active service.  The examiner is also asked to include in his opinion a discussion of the Veteran's claims of continued hearing loss and tinnitus symptoms following his service, which is not documented in the treatment records.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so other than the fact that no treatment was sought.

3.  The RO should make arrangements for the Veteran to be afforded examination for his right hand carpal tunnel syndrome.  The claims file must be provided to the examiners for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right carpal tunnel syndrome is the result of the November 1961injury or another injury or disease in active service.

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed accurately and in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




